Fourth Court of Appeals
                                 San Antonio, Texas
                                     December 22, 2021

                                    No. 04-21-00268-CR

                                    Sean Michael EARL,
                                         Appellant

                                             v.

                                 THE STATE OF TEXAS,
                                       Appellee

                 From the 290th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR4829W
                       The Honorable Jennifer Pena, Judge Presiding


                                      ORDER

       The State’s motion for an extension of time to file its waiver is GRANTED. The State’s
waiver filed on December 21, 2021 is deemed timely filed.



                                                  _________________________________
                                                  Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court